UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 19, 2013 CHINANET ONLINE HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 001-34647 20-4672080 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (IRS Employer IdentificationNo.) No. 3 Min Zhuang Road, Building 6, Yu Quan Hui GuTuspark, Haidian District, Beijing, PRC 100195 (Address of Principal Executive Offices and Zip Code) +86-10-51600828 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Attached as Exhibit 99.1 is a slideshow presentation containing information about the Company’s business and certain other financial information that will be made available to investors participating in the Company’s conference call being held on August 19, 2013. Item 9.01. Financial Statements and Exhibits. (d)Exhibits: No. Description Corporate Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 19, 2013 CHINANET ONLINE HOLDINGS, INC. By: /s/ Handong Cheng Name: Handong Cheng Title:Chief Executive Officer Exhibit Index No. Description Corporate Presentation
